      Case 0:19-cv-61708-RKA Document 5 Entered on FLSD Docket 07/12/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________ District of __________

          ROYAL CARIBBEAN CRUISES LTD.                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 19-CV-61708
                                                                     )
            CATCH ALL INVESTMENTS, LLC,                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           CATCH ALL INVESTMENTS, LLC
                                           c/o Mr. Cory Lamay, as Registered Agent
                                           151 SE 12th CT
                                           Pompano Beach, FL 33060



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Royal Caribbean Cruises Ltd.
                                           c/o Ernesto M. Rubi, Esq.
                                           1050 Caribbean Way, Suite 577
                                           Miami, FL 33132
                                           erubi@rccl.com
                                           Tel.: 305.420.7627
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             Jul 12, 2019
                                                                                        Signature of Clerk ors/ Valerie
                                                                                                              Deputy    Martinez
                                                                                                                     Clerk
